Citation Nr: 1510248	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  07-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

This matter was previously before the Board in September 2008 when the Board denied the Veteran's claim.  The Veteran appealed the September 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 Memorandum Decision, the Court vacated the Board's September 2008 decision and remanded the case to the Board for additional reasons and bases.  In November 2012, the Board again denied the Veteran's claim for entitlement to service connection for hypertension.  The Veteran appealed the Board's November 2012 decision to the Court.  In October 2013, the Court entered an Order granting a Joint Motion for Remand (JMR), which requested that the Board's November 2012 decision be vacated and remanded for additional reasons and bases.  The Board again remanded the claim in July 2014 for additional development.  

This case was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran's hypertension did not manifest during, within one year, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in February 2006, prior to the initial rating decision.  A March 2006 letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any pertinent records that have not been requested or obtained. 

The Veteran was afforded a VA examination in September 2011.  In July 2014, the Board found the opinion to be inadequate.  Accordingly, the Veteran was afforded a new VA examination in November 2014.  The Board finds that, the November 2014 VA examination is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, review of the Veteran's medical history, and consideration of the Veteran's lay statements.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board is also satisfied that there has been substantial compliance with the July 2014 remand directives, which included affording the Veteran another VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his hypertension is due to his military service, to include herbicide exposure.  Specifically, the Veteran has asserted that at discharge he was told that he had "borderline high blood pressure".  See March 2006 statement.  The Veteran has also asserted that since service he been told he has "borderline high blood pressure", specifically when donating blood, by a nurse named K.A., his dentist, and a life insurance company.  Id.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).  

Turning to the evidence of record, the Veteran has a current diagnosis of hypertension as evidenced by a March 2004 VA treatment record and the November 2014 VA examination.  

The Board has considered whether the Veteran is entitled to service connection for hypertension on a presumptive basis due to exposure to herbicides.  Hypertension is not a disorder that may be presumed to be related to herbicide exposure.  VA has specifically determined that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.  In other words, VA explicitly excluded hypertension as being a disability subject to the presumption of service connection due to herbicide exposure.  Thus, presumptive service connection is not warranted on the basis of herbicide exposure.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, the Board finds that the evidence fails to demonstrate any persuasive direct link between the Veteran's military service and his hypertension.

Service treatment records are absent of any complaints, treatment, or diagnosis of hypertension.  The Veteran's April 1965 enlistment report of medical examination reflects that the Veteran's blood pressure was 140/80.  The May 1967 separation report of medical examination reflects that the Veteran's blood pressure was 140/80.

A July 2006 Correspondence from an American Red Cross donor counselor reflects that the Veteran's blood pressure was recorded as 144/62 in September 1969.  

A March 1982 private treatment record shows that the Veteran denied a history of high blood pressure.  

Post-service blood pressure readings include:
August 1983 (knee pain): 140/90
September 1983 (knee pain): 156/86
November 1983 (VA examination): 118/78 (sitting)
130/84 (recumbent)
158/88 (standing)
120/62 (sitting after exercise)
120/76 (2 min. after exercise)
September 1987 (change in bowel habits): 132/84
March 1988 (knee pain): 138/80
November 1988 (cyst): 146/100
February 1989 (headache): 130/84
June 1984: 110/80
September 1995 (knee pain): 140/94
December 1995: 130/90 and 164/89
January 1996: (ortho post op): 160/90
July 2002: 152/84
March 2004 (diagnosis hypertension): 178/94 

A VA Form 10-7978 (Defined Data Base) dated in June 1984 reflects a response of "no" for whether the Veteran had hypertension.  A November 1984 VA Form 10-7978 reflects a response of "yes" for whether the Veteran had hypertension; however, no explanation was provided.  

Additional private clinical records also reflect the following blood pressure readings in chart forms:

1994: 158/90
1995: 150/90
1997: 138/80
1999: 142/86
1999: 164/90
2000: 136/88

A paper American Red Cross card reflects the following dates and corresponding blood pressure readings (The Board notes that some blood pressure readings and dates are unreadable; the unreadable data is not noted below.):

04/03/96: 162/86
06/05/96: 150/92
12/11/96: 160/96
02/12/97: 144/82
06/11/97: 144/82
08/06/97: 150/86
10/08/97: 160/84
03/27/2003: 162/92
6/16/03: 168/96

Another plastic American Red Cross card contains blood pressure readings from June 2007 through October 2010.  As the readings are from years after the Veteran's diagnosis of hypertension, the Board will not list them. 

In a March 2007 letter K.A., a registered nurse, reported that she is a home health nurse (R.N.) and had "checked the Veteran's blood pressure in the past, several years ago, and he always had high blood pressure".  She reported that 'dystolic' was "always in the mid to upper 90s".  

The Veteran was afforded a VA examination in November 2014.  The examiner noted that a review of the Veteran's service treatment records revealed no diagnosis of hypertension during service and blood pressure was 140/80 at the separation examination in 1967.  The examiner noted that the Veteran reported he was told his blood pressure was elevated in 1969.  The examiner further noted that a review of VBMS revealed that a blood pressure reading in September 1969 was 144/62.  The Veteran stated that in the early 1980s he had his blood pressure repeatedly checked by a nurse who was visiting another person, and she would tell him "you ought to get that checked" as his blood pressure was "borderline".  The examiner noted that VBMS record review revealed a statement from his neighbor, a nurse, indicating
"dystolic was always in the mid to upper 90s".  The examiner noted that records from the Veteran's dentist Dr. M revealed that on March 1, 1982 a medical history form was filled out with a response of "No" to the query "do you have or have you had hypertension".  The examiner explained that diastolic blood pressure readings at Dr. M's office were high enough to meet the VA criteria for hypertension on November 1, 1994, and June 15, 1995.  The examiner also explained that systolic blood pressure readings likewise met the criteria on January 14, 1999, and July 22, 1999.  The examiner also noted that Red Cross blood pressure records demonstrate some readings in the 1990s compatible with a diagnosis of hypertension.  The examiner noted that the first blood pressure recorded in VA records is 152/84 on July 5, 2002.  The examiner also noted that the Veteran was "officially" diagnosed with hypertension at VA in 2004 and started on medication. 

The examiner explained that in addition to obtaining a direct history from the Veteran, he reviewed all the prior lay statements and records in VBMS.  The examiner noted that this was all discussed with the Veteran and all this evidence was taken into consideration.  The examiner concluded that it was less likely than not that the Veteran's hypertension is related to active military service including Agent Orange exposure.  The examiner noted that the Veteran's blood pressure was not high enough to make a diagnosis of hypertension when it was checked at discharge.  The examiner also noted that the Veteran's blood pressure was not high enough to make a diagnosis of hypertension when it was checked again in 1969 at the Red Cross.  The examiner explained that if the Veteran had hypertension caused by military service and/or Agent Orange, it would be expected that his blood pressure would be in a higher range to allow clear diagnosis of hypertension in 1969, and this was not the case.  The examiner stated that he gave full credence to the Veteran's history of having been told that his blood pressure was "borderline" but this does not constitute having hypertension.  The examiner further noted that the record shows that the Veteran responded "No" to a query regarding hypertension at Dr. M's office in 1982.  The examiner explained that assuming that diastolic blood pressure was elevated "in mid to upper 90s" as noted by his neighbor, in the 1980s per the Veteran's history, the development of elevated blood pressure reading this many years after leaving the service would not suggest a link with military service/Agent Orange.  The examiner further explained that hypertension is a common medical disorder and its development years after leaving the service is not suggestive of a link with military service.  

The Board assigns great probative weight to the November 2014 VA examination.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 
Here, the VA examination was performed by a certified physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record, and is accompanied by a sufficient explanation.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, the VA examiner had knowledge of the relevant facts and fully addressed the Veteran's contentions that he had been told he had "borderline high blood pressure" since service.  The March 2007 letter from K.A. indicating that she had "checked the Veteran's blood pressure in the past, several years ago, and he always had high blood pressure" is not an assertion that the Veteran's hypertension had its onset in service.  In any event, when weighed against the 2014 opinion, the 2014 opinion is entitled to greater weight for the reasons set forth above including the fact that the VA examiner had knowledge of such relevant facts as the Veteran's entire service and post-service medical history.   

The Board acknowledges the Veteran's assertion that his hypertension is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his disability requires medical expertise that the Veteran has not demonstrated because the cause of his hypertension may be due to multiple causes thereby requiring medical expertise to discern the cause.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his hypertension is in any way related to his military service.

The Board also acknowledges that the claims file includes written articles on hypertension and herbicide exposure.  The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the articles submitted by the Veteran fall into this general category.  Although the articles discuss hypertension, none of the articles pertains specifically to this Veteran, and the articles are not combined with any opinion of a medical professional.  In addition, the article by E.J.M. is speculative in nature as it states that exposure to Agent Orange "may be raising blood pressure levels".  Therefore, this evidence is not probative with regard to the issue here on appeal.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Moreover, the probative 2014 medical opinion evidence shows that the Veteran's hypertension is not etiologically related to service to include as due to herbicide exposure.  As this 2014 medical opinion addresses the Veteran's specific circumstances, the medical opinion outweighs the generic relationships described by the articles.

In regards to presumptive service connection and continuity of symptoms, the Board finds that the Veteran's hypertension is properly afforded such consideration, as it is an enumerated condition under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  The Board has considered the Veteran's competent and credible reports that he was told he had "borderline high blood pressure" at discharge.  The Board also acknowledges that the evidence of record includes blood pressure readings that meet the criteria for hypertension for VA purposes prior to the March 2004 diagnosis.  However, any relationship between the current hypertension diagnosis and "borderline high blood pressure" and elevated blood pressure readings experienced over the years must be established by medical evidence because hypertension may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the probative 214 medical opinion evidence shows that such "borderline high blood pressure" and elevated blood pressure readings did not constitute hypertension, and that the Veteran's hypertension is not linked to service.  Accordingly, the preponderance of the evidence is against finding that the Veteran's hypertension manifested in service, within the first post-service year, or is otherwise etiologically related to service. 

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


